Case 1:20-cv-01084-ENV-RER Document 1 Filed 02/27/20 Page 1 of 16 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
YASEMIN GUMUS, as the Natural Mother
and Legal Guardian of B.G., an Infant

                                   Plaintiff,                    COMPLAINT &
                                                                 JURY TRIAL DEMAND
                 -against-
                                                                 Index No.:
TURK HAVA YOLLARI ANONIM ORTAKLIGI,
d/b/a TURKISH AIRLINES and
TURKISH AIRLINES, INC.,

                                  Defendant.
----------------------------------------------------------x


         The Plaintiff, YASEMIN GUMUS, as the Natural Mother and Legal Guardian of B.G., an

Infant, by her attorneys BOHRER & LUKEMAN, as and for her complaint against defendants,

TURK HAVA YOLLARI ANONIM ORTAKLIGI d/b/a TURKISH AIRLINES and TURKISH

AIRLINES, INC., alleges the following upon information and belief:

         1.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. Sec. 1331, insofar

as a federal question is presented pursuant to the Convention for the Unification of Certain Rules

for International Carriage by Air done at Montreal on May 28, 1999 (the “Montreal Convention”).

         2.       Venue is proper in this judicial district pursuant to 28 U.S.C. Sec. 1391, in that

Defendant has offices and transacts business within this judicial district, namely John F. Kennedy

International Airport, Jamaica, New York (JFK).

         3.       Venue is proper in this judicial district pursuant to 28 U.S.C. Sec. 1391, in that a

substantial part of the events or omissions giving rise to the claim occurred within the judicial

district.

         4.       Plaintiff resides in Fair Haven, New Jersey.
Case 1:20-cv-01084-ENV-RER Document 1 Filed 02/27/20 Page 2 of 16 PageID #: 2




          5.    Defendant TURK HAVA YOLLARI ANONIM ORTAKLIGI d/b/a Turkish

Airlines is a foreign corporation authorized to do business in the State of New York.

          6.    Defendant TURKISH AIRLINES, INC., is a domestic corporation incorporated

under the laws of the State of New York on June 23, 1988. See Defendant’s Articles of

Incorporation, annexed hereto as Exhibit A.

          7.    Defendant TURK HAVA YOLLARI ANONIM ORTAKLIGI d/b/a Turkish

Airlines was and is a common carrier engaged in the business of transporting passengers for hire

by air.

          8.    Pleaded in the alternative and without prejudice to anything pleaded in the contrary

herein, Defendant TURKISH AIRLINES, INC. was and is a common carrier engaged in the

business of transporting passengers for hire by air.

          9.    As part of its business as a common carrier of passengers by air, Defendant TURK

HAVA YOLLARI ANONIM ORTAKLIGI d/b/a Turkish Airlines operates regularly scheduled

flights to and from John F. Kennedy International Airport (JFK) in the City and State of New York.

          10.   Pleaded in the alternative and without prejudice to anything pleaded in the contrary

herein, as part of its business as a common carrier of passengers by air, Defendant TURKISH

AIRLINES, INC. operates regularly scheduled flights to and from John F. Kennedy International

Airport (JFK) in the City and State of New York.

          11.   One such flight took place on or about July 21-22, 2018, wherein Defendant TURK

HAVA YOLLARI ANONIM ORTAKLIGI d/b/a Turkish Airlines operated and controlled a

certain aircraft, designated as Turkish Airlines Flight TK04 from John F. Kennedy International

Airport (JFK) to Istanbul Airport, Istanbul, Turkey (IST) (“the subject flight”).

          12.   Pleaded in the alternative and without prejudice to anything pleaded in the contrary
Case 1:20-cv-01084-ENV-RER Document 1 Filed 02/27/20 Page 3 of 16 PageID #: 3




herein, one such flight took place on or about July 21-22, 2018, wherein Defendant TURKISH

AIRLINES, INC. operated and controlled the subject flight.

        13.       On or about July 21-22, 2018, Plaintiff YASEMIN GUMUS and her infant B.G.

were fare-paying passengers lawfully travelling onboard the subject flight.

        14.       The Plaintiff’s travel pursuant to the contract of carriage which forms the basis for

this cause of action originated and concluded in the State of New York.

        15.       On or about July 21-22, 2018, Defendant TURK HAVA YOLLARI ANONIM

ORTAKLIGI d/b/a Turkish Airlines employed a flight crew aboard the subject flight whom were

responsible for the safe and secure operation of its flights as well as the safety and well-being of

its passengers.

        16.       Pleaded in the alternative and without prejudice to anything pleaded in the contrary

herein, on or about July 21-22, 2018, Defendant TURKISH AIRLINES, INC. employed a flight

crew aboard the subject flight whom were responsible for the safe and secure operation of its

flights as well as the safety and well-being of its passengers.

        17.       On or about July 21-22, 2018, the subject flight was conducted on an aircraft

owned, leased, operated, staffed, or otherwise controlled by Defendant TURK HAVA YOLLARI

ANONIM ORTAKLIGI d/b/a Turkish Airlines.

        18.       Pleaded in the alternative and without prejudice to anything pleaded in the contrary

herein, on or about July 21-22, 2018, the subject flight was conducted on an aircraft owned, leased,

operated, staffed, or otherwise controlled by Defendant TURKISH AIRLINES, INC.

        19.       On or about July 21-22, 2018, Defendant TURK HAVA YOLLARI ANONIM

ORTAKLIGI d/b/a Turkish Airlines was responsible for the service, maintenance, inspection,

and/or repair of the subject aircraft.
Case 1:20-cv-01084-ENV-RER Document 1 Filed 02/27/20 Page 4 of 16 PageID #: 4




        20.        Pleaded in the alternative and without prejudice to anything pleaded in the contrary

herein, on or about July 21-22, 2018, Defendant TURKISH AIRLINES, INC. was responsible for

the service, maintenance, inspection, and/or repair of the subject aircraft.

        21.        On or about July 21-22, 2018, Defendant TURK HAVA YOLLARI ANONIM

ORTAKLIGI d/b/a Turkish Airlines was responsible for the training, management, supervision,

and/or control of its flight crew aboard the subject flight, including but not limited to the crew’s

adherence to standard safety policies and protocol.

        22.        Pleaded in the alternative and without prejudice to anything pleaded in the contrary

herein, on or about July 21-22, 2018, Defendant TURKISH AIRLINES, INC. was responsible for

the training, management, supervision, and/or control of its flight crew aboard the subject flight,

including but not limited to the crew’s adherence to standard safety policies and protocol.

        23.        On or about July 21-22, 2018, while seated aboard the subject aircraft, Plaintiff’s

infant, B.G., was injured as the result of an accident.

        24.        Specifically, during the course of the subject flight Plaintiff’s infant, B.G., was

severely burned as the result of contact with scalding hot liquid.

        25.        The injuries of Plaintiff’s infant, B.G., were caused by an accident pursuant to

Article 17 of the Montreal Convention, defined as an unexpected or unusual event or occurrence

external to the Plaintiff, and not by Plaintiff’s infant’s own internal reaction to the normal operation

of the aircraft.

        26.        As a result of said accident, Plaintiff’s infant, B.G., was injured.

        27.        As a result of said accident, Plaintiff’s infant, B.G., was seriously injured.

        28.        As a result of said accident, Plaintiff’s infant, B.G., was permanently injured.
Case 1:20-cv-01084-ENV-RER Document 1 Filed 02/27/20 Page 5 of 16 PageID #: 5




        29.     As a result of said accident, Plaintiff’s infant, B.G., suffered great pain, agony and

mental anguish, and in the future shall continue to suffer from same.

        30.     As a result of said accident, Plaintiff YASEMIN GUMUS suffered economic loss

and in the future shall continue to suffer from same.

        31.     As a result of said accident, Plaintiff YASEMIN GUMUS was forced to expend

sums of money on medical treatment and in the future shall continue to expend money on same.

        32.     As a result of said accident, Plaintiff’s infant, B.G., was deprived of his enjoyment

of life, pursuits and interests and in the future shall continue to be deprived of same.

        33.     As a result of the foregoing, Defendants are liable to pay full, fair and reasonable

damages to Plaintiff pursuant to the Montreal Convention.

        34.     Defendants cannot meet their burden of proving that their negligence did not cause

or contribute to the accident and the resulting injuries to Plaintiff.

        35.     Defendants cannot meet their burden of proving that the injuries suffered by

Plaintiff were caused solely by the acts of third parties.

        36.     Plaintiff’s infant, B.G., did not cause or contribute to his injuries and is free from

any comparative fault.

        WHEREFORE, Plaintiff YASEMIN GUMUS, as the Natural Mother and Legal Guardian

of B.G., an Infant, demands judgment against Defendants, TURK HAVA YOLLARI ANONIM

ORTAKLIGI d/b/a TURKISH AIRLINES and TURKISH AIRLINES, INC., in an amount to be

determined at trial, together with interest, costs and disbursements of this action.
Case 1:20-cv-01084-ENV-RER Document 1 Filed 02/27/20 Page 6 of 16 PageID #: 6




                                       JURY DEMAND

               Plaintiff demands a jury of eight (8) persons for all claims stated.

Dated: February 27, 2020

                                                    BOHRER & LUKEMAN




                                                    _________________________
                                                    Abram I. Bohrer, Esq. (AB4336)
                                                    David A. Zeitzoff, Esq. (DZ9036)
                                                    Attorneys for Plaintiff
                                                    5 Columbus Circle, Suite 1501
                                                    New York, New York 10019
                                                    Tel. (212) 406-4232
Case 1:20-cv-01084-ENV-RER Document 1 Filed 02/27/20 Page 7 of 16 PageID #: 7




                       EXHIBIT A
Case 1:20-cv-01084-ENV-RER Document 1 Filed 02/27/20 Page 8 of 16 PageID #: 8
Case 1:20-cv-01084-ENV-RER Document 1 Filed 02/27/20 Page 9 of 16 PageID #: 9
Case 1:20-cv-01084-ENV-RER Document 1 Filed 02/27/20 Page 10 of 16 PageID #: 10
Case 1:20-cv-01084-ENV-RER Document 1 Filed 02/27/20 Page 11 of 16 PageID #: 11
Case 1:20-cv-01084-ENV-RER Document 1 Filed 02/27/20 Page 12 of 16 PageID #: 12
Case 1:20-cv-01084-ENV-RER Document 1 Filed 02/27/20 Page 13 of 16 PageID #: 13
Case 1:20-cv-01084-ENV-RER Document 1 Filed 02/27/20 Page 14 of 16 PageID #: 14
Case 1:20-cv-01084-ENV-RER Document 1 Filed 02/27/20 Page 15 of 16 PageID #: 15
Case 1:20-cv-01084-ENV-RER Document 1 Filed 02/27/20 Page 16 of 16 PageID #: 16
